MEMORANDUM **
Teresa Meda Torres appeals from the 30-month sentence imposed following her guilty-plea conviction for conspiracy to conceal, harbor, or shield aliens, in violation of 8 U.S.C. § 1324(a)(l)(A)(v)(I). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Torres contends that the district court plainly erred by imposing an above-Guidelines range sentence without providing reasonable notice of its intent to do so pursuant to Federal Rule of Criminal Procedure 32(h). Torres’s contention fails. See Irizarry v. United States, — U.S. -, 128 S.Ct. 2198, 2202-04, 171 L.Ed.2d 28 (2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.